—Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered April 15, 1986, which convicted defendant, upon his plea of guilty, of manslaughter in the first degree, and sentenced him to a prison term of 6 to 18 years, unanimously modified, as a matter of discretion in the interests of justice, to reduce the sentence to 4 to 12 years, and otherwise affirmed.
At the time of this incident, defendant was almost 40 years of age, and had no prior arrest record. Defendant had been steadily employed for many years and had worked at the same job since 1978. Although he was divorced from his wife, he regularly met his support obligation to her and their two children, and, additionally, undertook to pay for the private school tuition for the children. At the time of sentence, he was planning to reconcile with his wife.
Without minimizing the extreme gravity of the offense of which defendant stands convicted, it may be noted that the victim had a known history of threatening behavior and that this seemingly aberrational incidence of violent and unlawful behavior on the part of defendant, after 40 years as a law-abiding and productive member of society, was not unrelated to fears for his own future safety.
Accordingly, in light of defendant’s age, background and future potential, we find the sentence imposed to be excessive to the extent indicated. Concur—Sullivan, J. P., Ross, Carro, Ellerin and Smith, JJ.